                                     Case 18-12867-BLS                 Doc 4     Filed 12/28/18        Page 1 of 1


Debtor name         JN Winddown, LLC

United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

Case number (if known)         18-12867
                                                                                                                         ❑ Check if this is an
                                                                                                                           amended filing


c~fficiai Form 20~H
Schedule H: Your Codebtors                                                                                                                    12/15


Be as complete and accurate as possible. if more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

     1. Do you have any codebtors?

■ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
❑ Yes

  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by tfie debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. if the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                        Column 2.' Creditor



              tame                             ftrtailing Address                               Name                          Check alt schedules
                                                                                                                              that apply.'
   2.1                                                                                                                        ❑D
                                               Street                                                                         ❑ E/F
                                                                                                                              ❑G

                                               City                  State      Zip Code


   2.2                                                                                                                        ❑D
                                               Street                                                                         D E/F
                                                                                                                              ❑G

                                               City                  State      Zip Code


    2.3                                                                                                                       ❑D
                                               Street                                                                         ❑ E/F
                                                                                                                              ❑G

                                               City                  State      Zip Code


    2.a                                                                                                                       OD
                                               Street                                                                         ❑ E/F
                                                                                                                              I~ G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
